Case 17-15098-mdc                               Doc 45       Filed 04/30/19 Entered 04/30/19 13:11:30                                            Desc Main
                                                             Document     Page 1 of 2




                                                                                                             '

                                                 UNITED STATES BANKRUPTCY COURT

                                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             '

   INRE:                                             I
                                                                                                                     '                       '

                            Tony Lewis      '
                                                                       :       Chapter 13        3




                            Debtor                                     -.      Case.N0.:17-15098                 -




                                                                                                                                     i   .




       ORDER GRANTING: DEBTOR"S MOTION FOR AUTHORITY TO SELL R:EAL
          PROPERTY FREE AND CLEAR OF LIENS AND ENCUMBRANC’ES;

         AND NOW, this
                                                 Jy’t‘;    day of   W/i/        2019 upon consideration ofthe Motion of
   Tony Lewis, for the Authority                                                       Clear of Liens and Encumbrances,
                                                         'to Sell Real Propexty Free and

   it is hereby;                                                                      ,
                                                                                                                                     g




                            ORDERED and DECREED 'that:                                               .
                                                                                                                         -


                                                                                                                                 3




                            Notice of the Motion was proper and adequate.

                            The Motion is granted and the sale of the real property known as and located at 1.617
                4

                            Ringgold Street, Philadelphia, PA 19145 to “Francesco Aocardo’; as “Buyer” is approved;

                            The Debtor is amhorized to sell the property known as and located at: 617 Ringgfold
                    I
                            Street, Phsladelphia, PA 19145 111 accordance with .the terms and conditions that !are set
                            for the'm the Agreement for the Sale of Real Estate
                                                                                                                                 I
                                                                                                                                 x




                            The Buyer has not assumed any liabilities       of the Debtors.                                  ,   z




                            The Debtor'1s authorized to execute documents that are necessary or appropriate to'
        .                   complete the sale of the property.                               ,
                                                                                                         ,       .
                                                                                                                                 ;




                            The Agreement of Sale: of Real Estate and any related documents or instruments may be
                            modiﬁed, amended or supplemented by the parties 111 a writing signed by both parties
                '
                            without further Order of Courg provided that any such modiﬁcation, amendment or
                            supplement does not have a material adverse effect on the Bankruptcy estate


                        ,   Pe1   Bankruptcy Rule 6004(11), the 14 day stay as to effect of this Order IS hereby wﬁivéd

            ‘

                            The mortgage holder on the subject property shall be          paid'1n full 111 order for thei subj ect
                            sale to take place.
Case 17-15098-mdc          Doc 45      Filed 04/30/19 Entered 04/30/19 13:11:30                    Desc Main
                                       Document     Page 2 of 2
                                                                      ‘
                                                                              \ w'
                                                                     r‘   ‘



     9.    The title agent shall pay the Debtor up to $13,100.0Q directly after the mortgageé is
           satisﬁed.


     10.   Any remaining funds-after the $13,100 is paid'to‘ the Debtor shall be sent to the éhapter
           13 trustee for distribution to the Cmditors.                              .       .




     n. Dewar 511a“ ,m wide         ﬁe How 1/34?me shee+ +0 ﬁre                      Chapwg’fmdec when
           H:   9   saw is cam/lefé’                                                     .   g     .      .




           FURTHER ORDERED:
